                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION


DAWN TALOS
on behalf of herself and all
others similarly situated,

                Plaintiff,                                  Case No.: 19-cv-134

        v.

CELESTIAL CARE, INC.

                Defendant


                             NOTICE OF DISMISSAL WITH PREJUDICE


        Plaintiff, Dawn Talos, hereby stipulates pursuant to FED. R. CIV. P. 41(a)(1)(A)(i) that

this matter may be dismissed with prejudice and without costs to either party.

        Dated: June 17, 2019                 By:_s/ Scott S. Luzi___________
                                             Scott S. Luzi, SBN 1067405
                                             Walcheske & Luzi, LLC
                                             15850 W. Bluemound Road, Suite 304
                                             Brookfield, Wisconsin 53005
                                             Telephone: (262) 780-1953
                                             Email: sluzi@walcheskeluzi.com

                                             Attorneys for Plaintiff




             Case 2:19-cv-00134-LA Filed 06/17/19 Page 1 of 1 Document 8
